
	

113 HR 4644 IH: To designate the buildings occupied by the Department of Transportation located at 1200 New Jersey Avenue, Southeast, in the District of Columbia as the “James L. Oberstar United States Department of Transportation Building Complex”.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4644
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Lipinski (for himself, Mr. Nolan, Mr. Peterson, Ms. McCollum, Mr. Kline, Mr. Ellison, Mrs. Bachmann, Mr. Walz, Mr. Paulsen, Mr. Nadler, Mr. Capuano, Mr. Duncan of Tennessee, Ms. Norton, Mr. DeFazio, Mr. Rahall, Mr. Cummings, Ms. Eddie Bernice Johnson of Texas, Mr. Michaud, Mr. Cohen, and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To designate the buildings occupied by the Department of Transportation located at 1200 New Jersey
			 Avenue, Southeast, in the District of Columbia as the James L. Oberstar United States Department of Transportation Building Complex.
	
	
		1.DesignationThe buildings occupied by the Department of Transportation located at 1200 New Jersey Avenue,
			 Southeast, in the District of Columbia shall be known and designated as
			 the James L. Oberstar United States Department of Transportation Building Complex during the period in which the buildings are occupied by the Department of Transportation.
		2.ReferencesWith respect to the period in which the buildings referred to in section 1 are occupied by the
			 Department of Transportation, any reference in a law, map, regulation,
			 document, record, or other paper of the United States to those buildings
			 shall be deemed to be a reference to the James L. Oberstar United States Department of Transportation Building Complex.
		
